DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101”).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites limitations directed to embodiments with two impellers. However, claim 13 as now originally presented – and therefore all of the dependent claims – is directed to embodiments 8A, 8B, 9A, and 9B. There are no embodiments that include the pump housing having the tapered long sides and multiple impellers. Indeed, the embodiments with multiple impellers have a completely different pump housing design, and therefore presumably operate in differing, conflicting manners. Further, the claim includes the at least one inlet opening being arranged closer to the short side, and the outlet opening arranged closer to the second short side, which is further evidence that the embodiments with multiple impellers aren’t combinable with the instantly claimed pump apparatus. The originally filed disclosure provides no guidance or description of how such an embodiment with tapered sides would be arranged. Therefore, the originally filed disclosure does not reasonably convey to one of ordinary skill in the art that applicant was in possession of the instant application as now presented/claimed at the time of filing the application.
Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 references “the at least one outlet opening” in the second to last line of the claim. There is a lack of antecedent basis for this limitation because the outlet opening is not referenced as “the at least one outlet opening”.
Claim 17 recites the pump housing is formed with two through openings, each through opening is coaxially with each of at least one opening. The wording in the claim is confusing because it is unclear if the openings are directed to the inlet openings, or if an inlet opening includes a coaxial opening to fit the shaft through to connect to the motor since it is dependent upon the two impeller arrangement of claim 15. 
Claim 22 recites the limitations “more preferably” multiple times. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation less than half, and the claim also recites less than one third/less than one quarter which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 23-24 are indefinite because they do not lay out any steps, or processes by which the pump mechanism is used, and therefore the metes and bounds of the claim cannot be ascertained. Further, claim 24 recites the phrase "or the like" which renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14, 16, 18-20, 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KR 200399161, hereinafter referenced as ‘161.
Regarding claim 13, 23, and 24, ‘161 discloses a pump device for sucking and transferring of objects (such as fish), where the pump device comprises a pump housing (20), an air withdrawal opening (10), at least one inlet opening (31) and an outlet opening formed in the pump housing (Figure 4), and at least one drive device (27), characterized in that the pump housing comprises a first short side formed as a semicircle or partial circle (21) and a second short side formed as a flat or plane surface (outlet connection is flat flange), two long sides extending tapering from the first short side to the second the short side and two plane sides (see Figure 4; side walls of the pump are tapering to the outlet), thus forming a closed pump housing, wherein at least one impeller (22) is further arranged in the pump housing, the at least one inlet opening being arranged closer to the first short side and the at least outlet opening being arranged closer to the second short side of the pump housing (Figure 4).
Regarding claim 14, ‘161 discloses the pump device according to claim 13 above. ‘161 further discloses the pump has a length and a width, the width being less than the length (Figure 4).
Regarding claim 16, ‘161 discloses the pump device according to claim 13 above. ‘161 further discloses each inlet opening is formed with a first and second cross-sectional area, where a transition between the first and second cross-sectional area form an abutment shoulder (see Figures 1a and 3, the inlets form abutment shoulders).
Regarding claims 18-20 and 22, ‘161 discloses the pump device according to claim 13 above. ‘161 further discloses the impeller comprises a main part, an inlet spigot arranged on one side of the main part, and a shaft pin (24) arranged on an opposite side of the inlet spigot, where the impeller further comprises a flow channel extending through the inlet spigot and the main body, where the inlet spigot forms the inlet of the flow channel and the main body forms the outlet of the flow channel, where an axis extending through the outlet of the flow channel is arranged substantially perpendicular to an axis extending through the inlet of the flow channel, and the flow channel has a length which extends less than half circumference of the circumference of the impeller (see impeller in Figure 5). The impeller is formed with an outer, smooth surface around its circumference, the outer smooth surface extending from one side of the outlet of the flow channel, around the entire circumference of the impeller and to an opposite side of the outlet of the flow channel (the outer shroud of the impeller extends from the inlet to the outlet around its entire circumference, and is considered a smooth surface). The flow channel has a substantially equal cross-section over the entire length of the flow channel (flow channel is similar from inlet to exit, inner/outer shrouds have similar curvature).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KR 200399161, hereinafter referenced as ‘161 in view of Lake (US 4427336).
‘161 discloses the pump device according to claim 18 above.
‘161 fails to teach the flow channel from inlet to outlet has a helical or curved shape.
Lake teaches an analogous pump structure with a helical/curved impeller (Figure 1). Lake teaches that such impellers can be utilized for pump devices that involve transport of fish (“a pump utilising such an impeller for use more particularly but not exclusively for pumping liquids having a high solids content e.g. liquids containing industrial waste, sewage, fish, fruit and vegetables”).
The substitution of one known element (the impeller of Lake) for another (impeller of ‘161’ would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the impeller shown  in Lake would have yielded predictable results, namely, an impeller that pumps liquid known to carry fish in ‘161’ for the purposes of pumping liquid, and the offer advantages in the solids handling capacity of the impeller.
Claim Status
Claims 15 and 17 are directed to patentably distinct subject matter that is not able to combined with the claim 13 since the embodiments are mutually exclusive in their very nature (the tapering can only allow for one impeller, as far as the disclosure is concerned). Therefore, art has not been applied to the claims. However, patentability is reserved pending Applicant’s response to the 35 USC 112 rejections.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jordan (US 4792282) and Danner (US 5967744) teach pump devices with tapered sides that connect from a semi-circular side to a flat/planar side. The pumps are capable of pumping fish.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745